—Judgment, Supreme Court, New York County (Albert P. Williams, J.), rendered April 21, 1992, convicting defendant, after a jury trial, of sexual abuse in the first degree, and sentencing him to five years probation, reversed, on the law and as a matter of discretion in the interest of justice, and the matter remanded for a new trial.
Defendant was deprived of a fair trial as a result of the prosecutor’s repeated, improper attempts during cross-examination and summation to characterize him as a liar and to compel him to characterize complainant as a liar (see, People v World, 157 AD2d 567; People v Dowdell, 88 AD2d 239, 247; People v Butler, 185 AD2d 141, 142-144). This conduct was critical to the outcome of the case, since the key issue was the relative credibility of complainant and defendant. While any of these errors, if isolated, may have been harmless, their cumulative effect constituted prejudice, and " 'violated the prosecutor’s obligation to seek justice, rather than conviction (see Code of Professional Responsibility, EC 7-13)’ ” (People v Butler, supra, at 144, quoting People v Whalen, 59 NY2d 273, 280-281). Concur—Ellerin, J. P., Ross, Rubin and Williams, JJ.